DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
 
Election/Restrictions
Claim 18 has been withdrawn consideration as the claim 18 incorporated element of claim 19 which was unelected species of group III from restriction mailed on 25 September 2020. The election was made without traverse, hence incorporating the unelected species of group III to claim 18 makes the claim 18 to fully encompass scope of unelected species group. 

Summary
The Amendment filed on 19 May 2021 has been acknowledged. 
Claim 23 has been amended. 
Claims 11 –22 are withdrawn from consideration. 
Currently, claims 1 – 10 and 23 – 26 are pending and considered as set forth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 10 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (Hereinafter Shimoda) (US 2016/0318575) in view of Dackermann et al. (Hereinafter Dackermann) (US 2017/0182986) and in further view of Ward (US 2012/0305345).
	
As per claim 1 and 23, Shimoda discloses a brake control device (See at least abstract) comprising: 

the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body, control the second braking unit to increase a braking force of the second rotating body, using a force that is different from hydraulic pressure.
Dackermann teaches element of: the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body, control the second braking unit to increase a braking force of the second rotating body, (See at least abstract and paragraph 2 – 3 and 20 – 21; via ABS control hydraulic and separate braking actuation devices for increasing and/or decreasing the brake pressure of front wheel and/or rear wheel brakes and when front wheel brake pressure decreases, the rear brake pressure increases utilizing the braking actuation devices utilized by ABS).
Both Shimoda and Dackermann teach art of bicycle brake control system utilizing ABS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body, control the second braking unit to increase a braking force of the second rotating body, using a force that is different from hydraulic pressure as taught by Dackermann in the system of Shimoda, since the claimed invention is merely a combination of old elements, and in the 
	Shimoda and Dackermann does not explicitly disclose element of: controlling brake of rotational body using a force that is different from hydraulic pressure.
Ward teaches element of: controlling brake of rotational body using a force that is different from hydraulic pressure (See at least paragraph 6 and 11 – 13: controlling brakes using hydraulic and mechanical brake wherein the bicycle has ABS system).
Shimoda, Dackermann and Ward are in analogous art in controlling brakes of bicycle utilizing ABS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling brake of rotational body using a force that is different from hydraulic pressure as taught by Ward in the system of Shimoda and Dackermann, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Shimoda and Shimoda disclose wherein the electronic controller is configured to increase the braking force of the second rotating body in accordance with a decrease amount of the braking force of the first rotating body (Dackermann, see at least abstract and paragraph 2 – 3 and 20 – 21).  

As per claim 3, Shimoda and Dackermann disclose wherein the electronic controller is configured to increase the braking force of the second rotating body so that an absolute value of a difference between an increase amount of the braking force of the second rotating body and a decrease amount of the braking force of the first rotating body becomes smaller than or equal to a predetermined difference (Dackermann, see at least paragraph 45).  

As per claim 4, Shimoda and Dackerman disclose wherein the predetermined difference is zero (Dackermann, see at least paragraph 45).  

As per claim 5, Shimoda and Dackerman disclose wherein the electronic controller is configured to increase the braking force of the second rotating body upon determining a decrease amount of the braking force of the first rotating body is occurring that is larger than or equal to a predetermined decrease amount (Dackermann, see at least paragraph 45).  

As per claim 7, Shimoda and Dackerman disclose wherein the electronic controller is configured to adjust an increase rate of the braking force of the second rotating body in accordance with a decrease rate of the braking force of the first rotating body (Dackermann, see at least paragraph 45).  

As per claim 8, Shimoda and Dackerman disclose wherein the electronic controller is configured to decrease the braking force of the second rotating body upon determining the braking force of the first rotating body has increased after the braking force of the first rotating body has decreased  (Dackermann, see at least paragraph 45).  

As per claim 9, Shimoda and Dackermann disclose wherein the electronic controller is configured to determine that the ABS control will decrease the braking force of the first rotating body upon determining a predetermined condition is satisfied (Dackermann, see at least paragraph 3 – 7).  

As per claim 10, Shimoda discloses wherein the electronic controller is configured to determine whether or not the predetermined condition is satisfied based on traveling information related with traveling of the human-powered vehicle (See at least paragraph 96).

As per claims 24 - 26, Shimoda and Dackermann disclose element of:
the electronic controller is configured to control the second braking unit to increase the braking force of the second rotating body using electric power (Dackermann, see at least abstract and paragraph 2 – 3 and 20 – 21).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda, Dackermann and Ward in view of Kokubo et al. (Hereinafter Kokubo) (US 2007/0018499).

As per claim 6, Shimoda, Dackermann and Ward disclose all the elements of claimed invention but does not explicitly disclose element of: 
whereinPage 2 of 6Appl. No. 16/255,376 Election dated October 27, 2020Reply to Office Action of September 25, 2020the electronic controller is configured to increase the braking force of the second rotating body so that the braking force of the second rotating body does not exceed an upper limit braking force.  

whereinPage 2 of 6Appl. No. 16/255,376 Election dated October 27, 2020Reply to Office Action of September 25, 2020the electronic controller is configured to increase the braking force of the second rotating body so that the braking force of the second rotating body does not exceed an upper limit braking force (See at least abstract).
Shimoda, Dackermann, Ward and Kokubo are in analogous art of vehicle braking control utilizing ABS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include whereinPage 2 of 6Appl. No. 16/255,376 Election dated October 27, 2020Reply to Office Action of September 25, 2020the electronic controller is configured to increase the braking force of the second rotating body so that the braking force of the second rotating body does not exceed an upper limit braking force as taught by Kokubo in the system of Shimoda, Dackermann and Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 and 23 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662